Citation Nr: 1526958	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1988, and from June 1989 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied a claim for service connection for PTSD.  In September 2013, the Board remanded the claim for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that was caused by his active duty service.  

In his stressor statements, received in 2008, he reported that during service in Kuwait in 1991 he witnessed another soldier step on a land mine, and that he saw dead bodies.

The Board notes that following the issuance of the most recent supplemental statement of the case, dated in June 2014, the Veteran's representative submitted two lay statements that are not accompanied by a waiver of RO review.  However, for all substantive appeals received on or after February 2, 2013, if, either at the time or after the agency of original jurisdiction (AOJ) receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Accordingly, no additional development is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder.

The Veteran's service personnel file shows that he served in the Middle East between January and May of 1991, and that his awards include the Southwest Asia Service Medal, the Kuwait Liberation Medal, and a Bronze Star (merit).  His principal duty was M48-M60 armor crewman.  

The Veteran's service treatment records include an entrance examination report, dated in July 1998, which shows that the Veteran's psychiatric condition was clinically evaluated as normal.  In the associated "report of medical history," the Veteran indicated that he had a history of "nervous trouble of any sort"; he denied a history of depression or excessive worry.  His service treatment records do not show treatment for psychiatric symptoms, or a diagnosis of an acquired psychiatric disorder.  A physical evaluation board report, dated in October 1992, shows that the Veteran was determined to be physically unfit for service due to a back disability. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1999 and 2014. 

VA progress notes show that in April 2005, a depression screen was positive.  A December 2006 report includes an assessment of depression.  Reports, dated in January 2007, show that the Veteran was first evaluated for psychiatric symptoms.  Specifically, two reports, dated January 5, 2007, show that the Veteran reported that he had a five to six year history of an inability to trust people, fearing that other people were talking about him, and that he could not "let them in."  A January 19, 2007 report shows that the Veteran reported having fears that people were talking about him in 1995 "when he moved to Louisville."  

A psychological evaluation consultation report, dated January 24, 2007, shows that he reported a six to seven-year history of feeling that other people were talking about him, with depression, and that he "was the opposite before," although he had always had problems showing affection, which has limited his relationships.  He also reported an onset of depression in 1993, "when he moved here and lost friends."  He reported that he had been raised by his grandmother, and that he had been ridiculed at any early age.  The examiner noted that he had served in the Persian Gulf War, but that he had no signs of PTSD, and that his paranoid personality disorder seems to have fed his depression, however, and that it may be more longstanding.  

VA progress notes show that, overall, beginning in 2007, the Veteran received a number of treatments for psychiatric symptoms.  His diagnoses included dysthymia, psychotic disorder NOS (not otherwise specified), and rule out schizophrenia, delusional disorder, major depressive disorder, and PTSD, as well as a variously characterized personality disorder, to include a schizoid personality disorder, and a paranoid personality disorder.  

A VA PTSD examination report, dated in March 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was "dysthymic disorder, early onset," and the Axis II diagnosis was paranoid personality disorder.  The Axis IV diagnosis notes exposure to war, social problems, and financial stress, and that the Veteran's house was in foreclosure.  

A VA medical opinion, dated in July 2011, was obtained by the RO to determine whether the Veteran's dysthymic disorder had been aggravated by his service-connected back disability.  The opinion states, in relevant part, that the Veteran's depression began in his 20s, and that it was most likely related to his social isolation that had been caused by his mistrust of others, perceived ridicule, paranoia, and suspicion.  His depression was mostly influenced by current financial stress, raising six children, and feelings of worthlessness regarding his job, accomplishments, and future.  His feelings of personal insecurity and ridicule developed at a young age.  Depression was later related to moving and losing several friends.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in January 2014, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's results of his psychological testing were discussed.  The Axis I diagnosis was persistent depressive disorder (dysthymia), and the Axis II diagnosis was paranoid personality disorder.  

The examiner concluded that it was less likely as not (less than a 50 percent probability) that the Veteran's psychiatric disorder was incurred in or caused by his service, providing highly probative evidence against this claim.   

The examiner explained that there is no indication that suggests that either of the Veteran's diagnoses are related or linked to hostile military or terrorist activity.  The Veteran apparently claimed entitlement to service connection for PTSD, and in March 2011 a VA psychologist rendered diagnoses of dysthymic disorder, and paranoid personality disorder.  On current examination, the Veteran presented with a constellation that appeared consistent with his previous VA examination, and he has been diagnosed with persistent depressive disorder (dysthymia), and a paranoid personality disorder.  

Upon review of the Veteran's current functioning and based on a review of previous records, there is no indication that features involved in either mental health condition were at least as likely as not (50 percent or greater possibility) incurred or caused by event related to the Veteran's military service.  In fact, a previous VA MHC (mental health clinic) intake consultation conducted in January 2007 explained that the Veteran reported the same onset of depression in 1993, when he moved here and lost friends.  His paranoid personality disorder seems to have fed his depression, however, and to be more longstanding.  The consultation report also noted that the Veteran had been experiencing persecutorial ideation, and had a history of believing that he was an object of ridicule in crowds.  The consultation report further explained that the Veteran had been raised by his grandmother and had reported experiencing ridicule at an early age.  Thus, it would appear more likely that the Veteran's reported childhood experiences (of ridicule), and his reported depressive symptoms onset after moving to the area and losing friends in 1993 would preceed and proceed his military service, respectively, providing evidence against this claim.

In this regard, it is important to note that at this time the Veteran made no reference to problems in service or the stressors cited above.  As noted above, the Veteran served on active duty from August 1988 to November 1988, and from June 1989 to November 1992.

In summary, it is more likely that the Veteran's diagnosis of paranoid personality disorder may have been rooted in experiences prior to military service.  The Veteran's symptoms of depression were reported as emerging in his 20s after a relocation, and appear more likely related to ongoing social isolation secondary to paranoia, having ongoing concerns with employment and previous financial concerns, and experiencing partner relational problems over the years.  

The claims file includes two lay statements, received in May 2015.  A statement from a former spouse of the Veteran, K.S., shows that she indicates that she did not know the Veteran prior to his entrance into service, or prior to his overseas deployment.  She states that the Veteran seemed to have survivor's guilt, and that after speaking with the Veteran's family members, she got the impression that he was not the same happy-go-lucky person he had been prior to his deployment.  A statement from a former fiancé of the Veteran, K.M., shows that she indicates that she met the Veteran in 1991, and that following separation from service, he did not like people or crowds, and felt that he always had to be on alert.  She reports that the Veteran stated that he had been depressed during his deployment, and that she put him out of the house in 1992 due to abusive behavior.  Both authors indicate and that the Veteran has a number of daily or weekly psychiatric symptoms.  

As an initial matter, it has been asserted that the Veteran had psychiatric symptoms during service, and on an ongoing basis since his separation from service.  See e.g., Veteran's representative's statements, received in October 2010 and March 2015.  

On this limited issue, the Board has determined that the Veteran is not an accurate historian.  A review of the record shows that he has provided significantly differing histories as to the onset of his psychiatric symptoms, indicating that they began during service, or after service, to include an onset ranging from 1993 to 2004.  See Veteran's letter, received in November 2009; Veteran's appeal (VA Form 9), received in January 2010; VA progress notes, dated in January, March, June, and September of 2007, and June 2008; March 2011 VA PTSD examination report; January 2014 VA mental disorders DBQ.  The inconsistencies in the Veteran's statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  

In addition, medical reports contain several indications that the Veteran may be exaggerating or over-endorsing his symptomatology.  See e.g., March 2011 VA PTSD examination report (also noting a possible exaggeration of symptoms during testing in January 2007); January 2014 VA mental disorders DBQ.  The Board further notes that the Veteran filed his claim until January 2008, about 16 years following separation from service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Given the foregoing, the Board finds the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD. In fact, there is highly significant medical evidence against such a finding, as noted above.  Gilpin.  The March 2011 VA examination report, and the January 2014  VA mental disorders DBQ, both show that the Veteran does not have PTSD.  See also July 2011 VA opinion.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Both the facts (indications of exaggeration in the record and, at some points, his own statement indicating problems that have no connection to service) and the medical evidence (the examinations cited above) provide highly probative evidence against this claim.  It is important for the Veteran to understand that many of his own prior statements to health care providers provide highly probative factual evidence against this claim, clearly indicating the problem he has is caused by the problems he has had after service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for PTSD, and that the claim for PTSD must be denied.

In reaching this decision, the Board has considered the findings of "rule out PTSD" in VA progress notes.  However, these notations are equivocal in their terms, and none of these reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  Prejean.  Furthermore, these reports warrant less probative weight as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  Neives-Rodriguez; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for PTSD.  Accordingly, the claim for PTSD must be denied.

The Board has construed the Veteran's claim broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's service treatment records have been discussed.  They show that he was not treated for psychiatric symptoms during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  Following service, in 2005, the Veteran first reported having psychiatric symptoms.  This was about 12 years after separation from service.  Furthermore, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion in support of the claim.  The only competent opinion is found in the January 2014 VA DBQ, in which a VA psychologist concluded that the Veteran's dysthymic disorder is unrelated to his service.  

Finally, while there are a number of diagnoses of a psychotic disorder, a psychotic disorder was not diagnosed in either the May 2011 VA examination report, the July 2011 VA opinion, or the January 2014 VA mental disorders DBQ.  The Board therefore finds that a psychotic disorder is not currently shown.  Gilpin.  The Board further notes that there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.

With regard to the appellant's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Id.; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found not to have PTSD. An acquired psychiatric disorder is not shown until well after separation from service, and a competent opinion has been obtained that weighs against the claim. 

Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statements, to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The factual evidence in this case, including some prior statements of the Veteran and other issues cited above, also provide significant evidence against this claim. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in March 2008 and June 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as June 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations and the reports show that both of the examiners concluded that the Veteran does not have PTSD, and one report contains an opinion that weighs against the claim for an acquired psychiatric disorder other than PTSD.  

The Board has considered the Veteran's representative's argument that the opinion in the January 2014 VA mental disorders DBQ is inadequate, and that a remand is warranted.  It is argued that although the January 2014 opinion states that, "there is no indication that suggests either of the Veteran's diagnoses are related or linked to hostile military or terrorist activity,"  the opinion did not address the Axis IV diagnosis of "exposure to war" in the March 2011 VA examination report.  

"[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  

The Board finds that further development is not warranted, and that it would only result in needless delay of adjudication of this claim.  The January 2014 VA DBQ shows that the psychologist reviewed the Veteran's claims file, reviewed and summarized the Veteran's medical records, and took his oral history, in which he indicated that his psychiatric symptoms began "a couple of years after his military service," when his girlfriend told him that he was "loud, obnoxious, and abusive."  The ultimate issue in this case, whether the Veteran's dysthymia is due to his service, was addressed and was answered in the negative.  While it is true that an Axis IV assessment listing a military experience represents an "etiologically significant psychosocial stressor" that may indicate a plausible connection between the current condition and active service, Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998), when read in context, the psychologist's use of the word "indication" merely appears to mean "based on a review of the objective evidence," as opposed to another examiner's subjective conclusions contained in an Axis IV diagnosis.  Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The January 2014 VA psychologist's opinion had the benefit of a historical review of the all of the evidence, to include current psychological test results, which made the opinion more informed for the purposes of this adjudication.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  

Beyond the above, it light of the finding that the Veteran is not always an accurate historian, obtaining an additional examination in the case would be of limited probative value as any medical opinion would have to be based, in part, on what the Veteran told the examiner. 

The Board therefore finds that this argument does not warrant additional development, and that the January 2014 VA opinion is adequate.  Monzingo; Acevedo.  

The Veteran's representative further argues that a remand is warranted because the January 2014 VA psychologist used the wrong standard of proof for her etiological opinion, as she stated, in part, that there is no indication that suggests that either of the Veteran's diagnoses are related or linked to hostile military or terrorist activity.  It is argued that the Veteran's psychiatric disability may be linked to any aspect of his service, not just to hostile military or terrorist activity.  

However, the psychologist's language was merely noting that the Veteran's initial claim for PTSD was essentially based on a fear of hostile military or terrorist activity.  See e.g., Veteran's claim, received in January 2008; see also March 2011 VA examination report.  The psychologist went on to conclude, "Upon review of the Veteran's current functioning and based on a review of previous records, there is no indication that features involved in either mental health condition were at least as likely as not (50 percent or greater possibility) incurred or caused by events related to [the Veteran's] military service."  (emphasis added).  This conclusion was followed by a discussion of the Veteran's childhood experiences of ridicule, and the onset and cause of his depressive symptoms beginning in 1993, after a move.  Accordingly, it appears that the correct standard was applied.  The Board therefore finds that this argument does not warrant additional development, and that the January 2014 VA opinion is adequate.  It is important to note that this case has not been decided on any one piece of evidence, but on the evidence as a whole (in some cases, the Veteran's own prior statement to health care providers), providing significant factual and medical evidence against this claim. 

Finally, although two lay statements were submitted 2015 that were not of record at the time of the January 2014 VA DBQ, the DBQ shows that the Veteran's reports of his history of symptomatology were considered and that the full claims file was reviewed.  The Veteran's service treatment records do not show any relevant treatment, and the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), such that the theory of continuity of symptomatology is not for application.  Walker.  Here, one of the lay authors states that she did not meet the Veteran until after his deployment, and as previously noted, acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Jandreau; Davidson; Woehlaert.  Accordingly, under these facts, additional development is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In September 2013, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  In January 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.  There is significant evidence against this claim. 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


